                          Case 20-50017-btb                  Doc 17   Entered 01/27/20 16:33:34   Page 1 of 4



                     1   HOLLY E. ESTES, ESQ.
                         Nevada Bar No. 11797
                     2   Estes Law, P.C.
                         605 Forest Street                                                ELECTRONICALLY FILED
                     3   Reno, Nevada 89509                                                   January 27, 2020
                         Telephone (775) 321-1333
                     4   Facsimile (775) 321-1314
                         Email: hestes@esteslawpc.com
                     5
                         Counsel for Kwok’s Bistro and Chen Kwok
                     6
                     7
                                                           UNITED STATES BANKRUPTCY COURT
                     8
                                                                      DISTRICT OF NEVADA
                     9
                 10                                                        —ooOoo—
                 11
                         In Re:                                                    Case No. BK-N-20-50017-BTB
                 12                                                                Chapter 7
                 13                                                                MOTION FOR RELIEF FROM THE
                                                                                   AUTOMATIC STAY TO ALLOW
                 14      AFFORDABLE PATIOS & SUNROOMS                              KWOK’S BISTRO TO PROCEED
                         dba RENO PATIO AND FIREPLACES,                            AGAINST THE DEBTOR’S SURETY
                 15                                                                BONDS, INSURANCE, PRINCIPAL
                                                                                   RI CHARD T AYL O R, AND T O
                 16                                                                PARTICIPATE IN ANY DISCIPLINARY
                                                                                   ACTION BEFORE THE NEVADA
                 17                           Debtor.                              STATE CONTRACTORS BOARD
                 18                                                                Hearing Date: March 3, 2020
                         ________________________________/                         Hearing Time: 10:00 a.m.
                 19
                                   Creditors Kwok’s Bistro and Chen Kwok, by and through their counsel, Holly E.
                 20
                         Estes, Esq., of Estes Law, P.C., hereby move this Court for an order approving its motion for
                 21
                         relief from the automatic stay. This motion is based upon 11 U.S.C. §§105 and 362, the
                 22
                         Memorandum of Points and Authorities set forth below, the pleadings and papers on file herein,
                 23
                         and such other matters as may be presented at the hearing hereon.
                 24
                                                     MEMORANDUM OF POINTS AND AUTHORITIES
                 25
                         A.        Background Facts.
                 26
                                   1.         On or about August 14, 2018, Chen Kwok on behalf of Kwok’s Bistro executed a
                 27
                         contract along with AFFORDABLE PATIOS & SUNROOMS dba RENO PATIO AND
                 28
ESTES LAW, P.C.
605 Forest Street
Reno, Nevada 89509
(775) 321-1333           E:\Kwok's Bistro\MRS (Kwok)\MRS 012120.wpd
                          Case 20-50017-btb                  Doc 17   Entered 01/27/20 16:33:34     Page 2 of 4



                     1   FIREPLACES (the “Debtor”) for the construction of a 14'6" x 37'6" enclosed outdoor patio
                     2   connected to the Kwok’s bistro restaurant for $60,771.
                     3             2.         Pursuant to the contract entered into between Kwok and the Debtor work on the patio
                     4   was required to be completed by eight (8) to ten (10) weeks after February 14, 2019, which would
                     5   have been April 11, 2019 to April 25, 2019.
                     6             3.         Kwok’s Bistro tendered a down payment to the Debtor in the amount of $21,269.85
                     7   in accordance with the contract.
                     8             4.         To date, the Debtor has not begun any work toward the construction on the contracted
                     9   for patio, and the Debtor has not returned any of the down payment made.
                 10                5.         Prior to the petition date Kwok’s Bistro attempted on many occasions to contact the
                 11      Debtor regarding the construction of the patio with no success.
                 12                6.         On August 27, 2019, Kwok’s Bistro filed a consumer complaint form with the
                 13      Nevada State Contractor’s Board and against licence numbesr 72332, 56075, and 71993 all
                 14      associated with the Debtor.
                 15                7.         On January 7, 2020, the Debtor filed its petition for bankruptcy protection under
                 16      chapter 7 of the bankruptcy code.
                 17      B.        Legal Analysis.
                 18                Chen Kwok and Kwok’s Bistro are requesting an order granting them relief from the
                 19      bankruptcy automatic stay and/or for a comfort order to allow them to proceed against any and all
                 20      insurance, surety bonds, the Debtor’s principal and contractor’s license qualified individual Richard
                 21      G. Taylor, and to participate in any disciplinary proceedings held by the Nevada State Contractor’s
                 22      Board against the licences associated with the Debtor.
                 23                As a general rule, the §362 automatic stay only applies to the Debtor, and does not apply to
                 24      guarantors, sureties, insurers, or other persons liable on the debt. United States v. Wright, 57 F.3d
                 25      561, 562 (7th Cir. 1995); National Tax Partners L. P. v. Havlik, 20 F.3d 705, 707 (7th Cir. 1994);
                 26      Pitts v. Unarco, 698 F.2d 313, 314-15 (7th Cir. 1983).
                 27                The Court may issue a “comfort” order under 11 U.S.C. §105 in order to provide clarity to
                 28      parties and non-bankruptcy courts. Other courts facing similar issues have granted motions, out of
ESTES LAW, P.C.
605 Forest Street
Reno, Nevada 89509
(775) 321-1333           E:\Kwok's Bistro\MRS (Kwok)\MRS 012120.wpd           -2-
                          Case 20-50017-btb                  Doc 17   Entered 01/27/20 16:33:34   Page 3 of 4



                     1   an abundance of caution or to provide the moving party with the security of an order. See e.g. Slali
                     2   v. Ruiz (In re Slali), 282 B.R. 225, 230 (Bankr. C. D. Cali. 2002) (“even if it is not necessary to
                     3   reopen the case and modify the discharge injunction, it would still be prudent to do so... the
                     4   modification would serve as a clarification and avoid a conflict between [the courts] regarding the
                     5   scope of the discharge injunction.”).
                     6             Here, Chen Kwok and Kwok’s Bistro have been harmed by the actions of the Debtor, and
                     7   would like to seek recovery from the non-debtor-available-resources including any and all insurance,
                     8   surety bonds, the Debtor’s principal Richard Taylor, and to participate in any disciplinary
                     9   proceedings held by the Nevada State Contractor’s Board against the licences associated with the
                 10      Debtor which could otherwise help make Kwok’s Bistro and Chen Kwok whole. Chen Kwok and
                 11      Kwok’s Bistro do not believe the automatic stay applies to their pursuing the non-debtor insurance,
                 12      sureties or the principal of the Debtor and responsible individual for the Debtor’s contractor’s
                 13      licences, but are seeking the court’s permission rather than its forgiveness. The Debtor may be
                 14      required to be named as a necessary individual, but Chen Kwok and Kwok’s Bistro will only proceed
                 15      against these non-Debtor recoupment opportunities, and not the Debtor.
                 16      C.        CONCLUSION
                 17                Accordingly, Chen Kwok and Kwok’s Bistro request an order granting their motion for relief
                 18      from the bankruptcy automatic stay, or comfort order to allow them to proceed against any and all
                 19      insurance, surety bonds, the Debtor’s principal and contractor’s license qualified individual Richard
                 20      G. Taylor, and to participate in any disciplinary proceedings held by the Nevada State Contractor’s
                 21      Board against the licences associated with the Debtor. Additionally, the Chen Kwok and Kwok’s
                 22      Bistro requests such additional relief as is just and proper.
                 23                DATED this 27th day of January, 2020.
                 24                                                             ESTES LAW, P.C.
                 25                                                          By:     /s/ Holly E. Estes
                                                                               HOLLY E. ESTES, ESQ.
                 26                                                            Attorney for Kwok’s Bistro and Chen Kwok
                 27
                 28
ESTES LAW, P.C.
605 Forest Street
Reno, Nevada 89509
(775) 321-1333           E:\Kwok's Bistro\MRS (Kwok)\MRS 012120.wpd           -3-
                          Case 20-50017-btb                  Doc 17      Entered 01/27/20 16:33:34   Page 4 of 4



                     1                                                CERTIFICATE OF SERVICE
                     2
                                   I, Holly E. Estes, Esq., hereby certify that on the 27th day of January, 2020, the
                     3
                         foregoing document was served on all parties consenting to electronic service in this case
                     4
                         via the Court’s CM/ECF system of the Bankruptcy Court.
                     5
                                                                                             /s/ Holly E. Estes
                     6
                                                                                             ________________________
                     7
                                                                                             HOLLY E. ESTES
                     8
                     9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
ESTES LAW, P.C.
605 Forest Street
Reno, Nevada 89509
(775) 321-1333           E:\Kwok's Bistro\MRS (Kwok)\MRS 012120.wpd              -4-
